Citation Nr: 1704174	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from November 24, 2009 to October 17, 2011, and initial an evaluation in excess of 60 percent from October 18, 2011, for coronary artery disease, status post coronary artery bypass graft.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to November 1969.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In the March 2011 rating decision, the RO granted service connection for coronary artery disease, status post coronary artery bypass graft and assigned a 30 percent evaluation, effective November 24, 2009.  The Veteran appealed for a higher initial evaluation.  

During the pendency of the appeal, the RO issued a February 2012 rating decision granting a higher 60 percent evaluation for coronary artery disease, status post coronary artery bypass graft, effective October 18, 2011.  The Veteran continues to appeal for a higher initial evaluation for coronary artery disease, status post coronary artery bypass graft.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In July 2014, the Board remanded the higher initial evaluation claim for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At his October 2014 VA examination, the Veteran reported that he had quit working at the steel mill in 2007 because of his heart disability.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  Thus, the TDIU claim is reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran asserts that his service-connected coronary artery disease has worsened since his last VA examination in October 2014.  See November 2016 Informal Hearing Presentation.  A review of private treatment records submitted by the Veteran in March 2016 show that in a September 2015 private treatment record, the Veteran was admitted to the hospital and diagnosed with congestive heart failure.  The available evidence does not show whether the Veteran's diagnosis of congestive heart failure represents an acute episode or a chronic diagnosis, which might warrant a higher evaluation under the applicable rating criteria (see 38 C.F.R. § 4.104).  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.326(a) (2016).  As the evidence suggests that the Veteran's coronary artery disease may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased evaluation claim for coronary artery disease, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until his increased evaluation claim has been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his coronary artery disease that are not currently of record, including Pittsburgh VA Medical Center (MC) and Butler VAMC treatment records from October 2014 to the present and private treatment records from the Cleveland Clinic Heart and Vascular Institute.  

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner.  

The examiner should determine whether the Veteran's diagnosis for congestive heart failure in September 2015 represents an acute episode or evidence of chronic congestive heart failure.  

All findings should be fully documented in the examination report.

3.  Then, readjudicate the Veteran's claims for a higher evaluation for coronary artery disease and TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




